Case: 21-51080      Document: 00516321653         Page: 1    Date Filed: 05/17/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         May 17, 2022
                                   No. 21-51080
                                                                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Edwin Yovani Arias-Quintanilla,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:21-CR-531-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Edwin Yovani Arias-Quintanilla was convicted and sentenced for
   illegal reentry after removal under 8 U.S.C. § 1326(a) and (b)(1). He now
   argues for the first time that § 1326(b) is unconstitutional. Arias-Quintanilla
   has nonetheless filed an unopposed motion for summary affirmance and a
   letter brief explaining that he raises the issue to preserve it and correctly


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51080      Document: 00516321653           Page: 2   Date Filed: 05/17/2022




                                     No. 21-51080


   conceding his argument is foreclosed by Almendarez-Torres v. United States,
   523 U.S. 224, 226 (1998). See, e.g., United States v. Pervis, 937 F.3d 546, 553–
   54 (5th Cir. 2019). Summary disposition is therefore appropriate. See
   Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          As such, we GRANT Arias-Quintanilla’s unopposed motion and
   AFFIRM the district court’s judgment.




                                          2